     Case 2:19-cv-11954-MLCF-DMD Document 119 Filed 08/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MARK MULLEN                                              CIVIL ACTION


v.                                                        NO. 19-11954


DAIGLE TOWING SERVICE, L.L.C., ET AL.                     SECTION “F”


                            ORDER AND REASONS

       Before the Court is the plaintiff’s motion for entry of

partial final judgment under Rule 54(b).           For the reasons that

follow, the motion is DENIED.

                                Background

       On July 21, 2021, the Court granted two motions for summary

judgment: a motion for summary judgment by American Commercial

Barge Line LLC, and a motion for partial summary judgment by Daigle

Towing Service, L.L.C.       Six days later, the plaintiff – who died

in the course of this litigation - noticed his appeal of that

ruling.

       The following day, the Court - puzzled by the premature timing

of the plaintiff’s “appeal” – ordered all remaining parties to

“attend a telephone scheduling conference . . . for the selection

of pretrial conference and trial dates for the plaintiff’s [still]

outstanding maintenance and cure claims.”

                                     1
   Case 2:19-cv-11954-MLCF-DMD Document 119 Filed 08/25/21 Page 2 of 3



     Now, with a 2022 trial date set on his own maintenance and

cure claims, rather than conceding his error and withdrawing his

improvident notice of appeal, the plaintiff moves for an entry of

partial final judgment under Rule 54(b).          Although his motion is

now unopposed by his adversaries, the plain language of Rule 54(b)

trumps the parties’ desires and precludes the relief the plaintiff

seeks.

                                    I.

     As Rule 54(b) clearly confirms, partial final judgments are

the exception, not the rule.         Rule 54(b) - which is the sole

provision of law the plaintiff premises his requested relief on –

speaks for itself in this regard.         In full, it provides that

     When an action presents more than one claim for relief
     – whether as a claim, counterclaim, crossclaim, or
     third-party claim – or when multiple parties are
     involved, the court may direct entry of final judgment
     as to one or more, but fewer than all, claims or parties
     only if the court expressly determines that there is no
     just reason for delay. Otherwise, any order or other
     decision, however designated, that adjudicates fewer
     then all the claims or the rights and liabilities of
     fewer than all the parties does not end the action as to
     any of the claims or parties and may be revised at any
     time before the entry of a judgment adjudicating all the
     claims and all the parties’ rights and liabilities.

 FED. R. CIV. P. 54(b) (emphasis added).

     Here, the plaintiff is correct in noting the need for a

partial final judgment under Rule 54(b), as indeed, no “judgment

adjudicating   all   the   claims   and   all   the   parties’   rights   and

liabilities” has yet been entered in this case.          Cf. id.   However,
                                2
    Case 2:19-cv-11954-MLCF-DMD Document 119 Filed 08/25/21 Page 3 of 3



he offers no explanation whatsoever for why “there is no just

reason for delay.”     Cf. id.       Instead, his perfunctory motion begs

the question, 1 assuming that because the Court can enter partial

final judgment “on the[] issues . . . which plaintiff wishes to

appeal,” it should.

      The Court disagrees.     Not only does the plaintiff provide no

grounds for “expressly determin[ing] that there is no just reason

for delay,” there appears to be ample reason not to issue a

piecemeal judgment before total adjudication of all rights and

liabilities at the trial-court level.              To the contrary, reasons to

delay the plaintiff’s ill-fated and piecemeal appeal abound: the

plaintiff – who lacks an apparent successor - is now deceased, a

trial date on his remaining claims has been set, any Fifth Circuit

decision on his current appeal would necessarily involve fewer

than all of his claims, and partial final judgments may only be

entered in limited circumstances to begin with.

                                 *      *      *

      Accordingly, IT IS ORDERED: that the plaintiff’s motion for

entry of partial final judgment under Rule 54(b) is DENIED.

                             New Orleans, Louisiana, August 25, 2021


                                      _____________________________
                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE

1    Which   was   initially     filed      erroneously    as   an   “unopposed”
motion.
                                        3
